Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20       PageID.1713   Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  JULIE POWERS,
                                                  Case No. 16-cv-13668
                    Plaintiff,
                                                  Paul D. Borman
  v.                                              United States District Judge

  SECRETARY OF THE                                Michael J. Hluchaniuk
  DEPARTMENT OF HEALTH                            United States Magistrate Judge
  AND HUMAN SERVICES,

                 Defendant.
  ______________________________/

                      OPINION AND ORDER:
   (1) ADOPTING MAGISTRATE JUDGE HLUCHANIUK’S APRIL 6, 2020
            REPORT AND RECOMMENDATION (ECF NO. 80);
     (2) OVERRULING PLAINTIFF’S OBJECTIONS (ECF NO. 83); AND
  (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
            ON EXHAUSTION OF ADEA CLAIMS (ECF NO. 70)

       On April 6, 2020, Magistrate Judge Michael J. Hluchaniuk issued a Report

 and Recommendation to Grant Defendant’s Motion for Summary Judgment on

 Exhaustion of ADEA Claims.           (ECF No. 80, Report and Recommendation

 (“R&R”).) Plaintiff Julie Powers filed Objections to the R&R which are now before

 this Court for resolution.      (ECF No. 83, Plaintiff’s Objections to Report and

 Recommendation Granting Defendant’s Motion for Summary Judgment (“Pl.’s

 Obj.”).) Defendant Alex Azar, Secretary of the Department of Health and Human

 Services, filed a Response to Plaintiff’s Objections. (ECF No. 84, Defendant’s
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20      PageID.1714    Page 2 of 22




 Response to Plaintiff’s Objections to the Report and Recommendation (“Def.’s

 Resp.”).) The Court, having conducted de novo review under 28 U.S.C. § 636(b)(1)

 and Fed. R. Civ. P. 72(b) of those portions of the R&R to which specific and timely

 objections have been filed, OVERRULES Plaintiff’s Objections, ADOPTS the

 Report and Recommendation, and GRANTS Defendant’s Motion for Summary

 Judgment on Exhaustion of ADEA Claims (ECF No. 70).

            I.     FACTUAL AND PROCEDURAL BACKGROUND

       The procedural history and background facts related to Defendant’s Motion

 for Summary Judgment on Exhaustion of ADEA Claims are set forth in great detail

 in the Magistrate Judge’s Report and Recommendation and will not be repeated here

 in full. (See R&R at pp. 3-12, PgID 1631-40.) Instead, background facts are

 summarized below and discussed more fully infra as relevant to the Court’s

 resolution of Plaintiff’s Objections.

       As set forth in the R&R, Plaintiff worked as an executive assistant in the

 Perinatology Research Branch (“PRB”) of the National Institute of Child Health and

 Human Development (“NICHHD”) within the National Institutes of Health (“NIH”)

 from 1992 to 2015. (R&R at p. 3, PgID 1631.) During the times relevant to this

 lawsuit, Charles River Laboratories, Inc. (“CRL”) was the government contractor

 that employed Plaintiff and she provided services to the Chief of PRB, Roberto

 Romero, M.D., an employee of the Department of Health and Human Services

                                             2
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20         PageID.1715    Page 3 of 22




 (“DHHS”). (Id.) Dr. Romero demoted Plaintiff twice, in April and August 2013,

 and these actions are the basis for her age discrimination claims. (Id. at p. 4, PgID

 1632.)

       Plaintiff went on medical leave starting in December 2013. (Id. at p. 5, PgID

 1633.) She complained of workplace harassment to CRL in 2014 and 2015 and CRL

 stated it would conduct an immediate investigation. (Id. at pp. 5-6, PgID 1633-34.)

 Plaintiff’s treating therapist indicated in an ADA form in February 2015 that Plaintiff

 was permanently disabled and could not return to work, and in March 2015, CRL

 informed Plaintiff that it could not substantiate her claims and Plaintiff’s

 employment with CRL was terminated. (Id. at pp. 6-7, PgID 1634-35.) Plaintiff

 filed a claim against CRL with the EEOC in July 2015. (Id. at p. 7, PgID 1635.)

       In October 2015, Plaintiff contacted Dr. Cathy Spong, acting director of

 NICHHD, regarding her complaints against Dr. Romero, which included the age

 discrimination and hostile work environment complaints, as well as complaints of

 unethical misconduct. (Id. at p. 8, PgID 1636.) In December 2015, NIH contracted

 with a third party to conduct an investigation into Plaintiff’s claims against CRL and

 Dr. Romero, and in February 2016, Latif Doman contacted Plaintiff to inform her

 that he had been retained to conduct the investigation. (Id. at p. 9, PgID 1637.)

 Doman emailed Plaintiff in May 2016 to inform her he had submitted his report of

 investigation (“ROI”) and that he found a basis for the allegations of harassment and

                                               3
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20         PageID.1716    Page 4 of 22




 hostile work environment. (Id. at p. 10, PgID 1638.) Plaintiff requested a copy of

 the ROI, but was told it would not be released because it was being reviewed by the

 Office of Equity, Diversity, and Inclusion (“EDI”). (Id.)

       In July 2016, Chinara Brown, EEO counselor with EDI, emailed Plaintiff and

 told Plaintiff that EDI was not the office that processed the allegations for

 investigation. (Id. at p. 10, PgID 1638.) Brown informed Plaintiff that she could

 file an EEO pre-complaint by filling it out online or completing the form Brown

 attached to the email. Brown also attached an overview of the complaint process

 and a document explaining the rights and responsibilities in the complaint process,

 including the time within which to file a complaint. (Id. at pp 10-11, PgID 1638-

 39.) Plaintiff did not file a pre-complaint or formal complaint with an EEO

 counselor. (Id. at p. 11, PgID 1639.)

       Plaintiff’s pro se Amended Complaint alleges two claims against Defendant

 for discrimination in violation of the Age Discrimination in Employment Act of

 1967 (“ADEA”) and for retaliation in violation of the ADEA. (ECF No. 39, First

 Amended Complaint (“FAC”).) 1 The Court denied without prejudice Defendant’s


 1
   Plaintiff also alleged an intentional infliction of emotional distress claim against
 Defendant in her Amended Complaint, but that claim was dismissed with prejudice.
 (ECF Nos. 58, 65.)
        Plaintiff’s original complaint had also named two non-governmental
 defendants, Charles River Laboratories (“CRL”) and Susan Jackson. (ECF No. 1.)
 CRL and Jackson filed a motion to dismiss, or, in the alternative, to compel
 arbitration. (ECF No. 6.) The Court denied the motion to dismiss Plaintiff’s claims
                                                4
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20          PageID.1717    Page 5 of 22




 motion to dismiss these two counts, and the parties were given a limited period of

 discovery on the issue of exhaustion of Plaintiff’s ADEA claims. (ECF Nos. 58,

 66.)

          Defendant subsequently filed a motion for summary judgment arguing that

 Plaintiff did not exhaust administrative remedies before bringing her ADEA claims

 in this Court. (ECF No. 70.) Plaintiff responded and Defendant filed a reply brief.

 (ECF Nos. 73, 74.) Plaintiff was given an opportunity to file a sur-reply, to which

 the Defendant responded. (ECF Nos. 78, 79.)

          On April 6, 2020, the Magistrate Judge issued the R&R, finding that Plaintiff

 failed to exhaust her administrative remedies on her ADEA claims against

 Defendant because she agrees that she did not contact an EEO counselor within 45

 days of the alleged discriminatory action and she did not give 30 days’ notice of an

 intent to file suit within 180 days of the discriminatory action. The R&R further

 concluded that Plaintiff’s claims were not subject to equitable tolling, waiver or

 estoppel, and recommended that Plaintiff’s ADEA claims against Defendants

 therefore should be dismissed. (ECF No. 80, R&R.) 2



 against CRL and Jackson with prejudice based on a contractual limitations period
 but granted those defendants’ motion to compel arbitration, and dismissed Plaintiff’s
 claims against them without prejudice. (ECF Nos. 38, 39.)
 2
     As the parties noted, there is a typographical error in the R&R, which stated:

                                                5
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1718    Page 6 of 22




       On April 27, 2020, Plaintiff filed Objections to the R&R: (1) objecting to the

 portion(s) of the R&R that refer to Plaintiff as a federal government employee; (2)

 arguing that equitable tolling should apply to her ADEA claims; and (3) arguing that

 material evidence exists that the agency made a decision regarding the investigation

 into Plaintiff’s ADEA claims and that Defendant has waived the defense that

 Plaintiff’s claims are untimely. (ECF No. 83, Pl.’s Obj.) Plaintiff submits five

 exhibits in support of her waiver argument and requests that the Court consider these

 exhibits. (Id. at p. 15, PgID 1686, citing Exhibits 1-5 at ECF No. 83-1, PgID 1692-

 1705.)

       Defendant filed a response to Plaintiff’s Objections on May 11, 2020, arguing

 that Plaintiff’s objections have no merit because: (1) if Plaintiff is not a federal

 employee then she has no standing to bring the ADEA claims against Defendant, a

 federal agency; (2) Plaintiff’s contention that Defendant’s alleged knowledge of her

 complaints excused the requirement that she properly exhaust her remedies fails; and



       Although it was the government that removed her case from State court
       to this Court, and the government stipulated to allowing plaintiff to
       amend her complaint to add DHHS as a [defendant], the government
       did not waive its untimeliness argument and the government’s removal
       of the case and cooperation with plaintiff did [not] waive the statutory
       prerequisites to file suit against DHHS. Accordingly, because plaintiff
       did not exhaust her administrative remedies her claims under the ADEA
       should be dismissed.

 (R&R at p. 34, PgID 1662) (corrections inserted in brackets).
                                            6
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20          PageID.1719     Page 7 of 22




 (3) even if Plaintiff’s newly-submitted exhibits are allowed, Plaintiff has failed to

 demonstrate that the Agency made a decision on the merits of Plaintiff’s claims, and

 thus Defendant did not waive Plaintiff’s failure to exhaust. (ECF No. 84.)

                          II.    STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

 the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

 and Recommendation to which a party has filed “specific written objection” in a

 timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

 2004). A district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1)(C). Only those objections that are specific are entitled to a de novo review

 under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties

 have the duty to pinpoint those portions of the magistrate's report that the district

 court must specially consider.” Id. (quotation marks and citation omitted). “A

 general objection, or one that merely restates the arguments previously presented is

 not sufficient to alert the court to alleged errors on the part of the magistrate judge.”

 Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). “‘[B]are disagreement

 with the conclusions reached by the Magistrate Judge, without any effort to identify

 any specific errors in the Magistrate Judge’s analysis that, if corrected, might warrant

 a different outcome, is tantamount to an outright failure to lodge objections to the R

                                                7
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20           PageID.1720     Page 8 of 22




 & R.’” Arroyo v. Comm’r of Soc. Sec., No. 14-cv-14358, 2016 WL 424939, at *3

 (E.D. Mich. Feb. 4, 2016) (quoting Depweg v. Comm'r of Soc. Sec., No. 14-11705,

 2015 WL 5014361, at *1 (E.D. Mich. Aug. 24, 2015) (citing Howard v. Secretary

 of Health & Human Services, 932 F.2d 505, 509 (6th Cir. 1991)).

                                   III.   ANALYSIS

       Plaintiff submitted three numbered objections to the R&R.

       A.     “Objection 1: Plaintiff Objects to the Portion(s) of the Report that
              Refer to Her as a Federal Government Employee.”

       As explained in the R&R:

       From 1992 to 2015, plaintiff Julie Powers worked in Detroit, Michigan,
       as an executive assistant in the Perinatology Research Branch (PRB) of
       the National Institute of Child Health and Human Development
       (NICHHD), within the National Institutes of Health (NIH). (ECF No.
       39, PageID. 1063-64, ¶¶ 9, 10; PageID. 1066, ¶ 20). NIH is an agency
       within the United States Department of Health and Human Services
       (DHHS). Throughout her time at PRB, plaintiff was employed by a
       series of private companies that contracted with NIH to provide
       administrative services. (Id. at PageID. 1064, ¶ 15). According to the
       government, at all relevant times, Charles River Laboratories, Inc.
       (CRL) was the government contractor that employed plaintiff. (Id. at
       PageID. 1066, ¶ 21). Plaintiff provided services to the Chief of PRB,
       Roberto Romero, M.D., an employee of DHHS. (Id. at PageID. 1064,
       ¶¶ 12-14).

 (R&R at p. 3, PgID 1631 (footnotes 1 and 2 omitted).) Further:

       The government concedes, for purposes of this [summary judgment]
       motion, that there is a joint employer relationship, i.e., that plaintiff was
       employed jointly by the private company CRL and the federal
       government through NIH. (ECF No. 70, PageID. 1390, n.1).



                                                8
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1721     Page 9 of 22




 (R&R at pp. 14-15, PgID 1642-43 (emphasis added).) (See also ECF No. 70,

 Defendant’s Motion for Summary Judgment, at p. 1, PgID 1390 n.1 (“Defendant

 assumes for purposes of this motion that plaintiff can be treated as a federal

 employee, but reserves the argument that she was employed by a private contractor

 [CRL] and not by HHS, and therefore cannot sue HHS for employment

 discrimination.”).)

       Plaintiff contends in her first objection to the R&R that “[w]hile the parties

 agree that a joint employer relationship exists, at no time was Plaintiff considered a

 federal government employee, afforded the benefits of such, nor was she familiar

 with employee related procedures during her employment.” (Pl.’s Obj. at p. 6, PgID

 1677; see also id. at p. 2, PgID 1673 (contending that the R&R “is predicated on the

 false premise that Plaintiff was a federal government employee. This is categorically

 wrong[.]”).)

       However, as Defendant correctly explains in its Response, “[i]n order for

 Plaintiff to bring an employment discrimination claim against Defendant, she must

 be a federal employee.” (Def.’s Resp. at p. 1, PgID 1706, citing Brown v. Gen. Serv.

 Admin., 425 U.S. 820, 832-33 (1976).) Defendant contends that “[t]o the extent that

 Plaintiff is alleging that she was not a federal employee and therefore not subject to

 the exhaustion requirements to bring this federal claim, but that she can still bring

 the federal claim without exhaustion, there is no legal basis for this argument.” (Id.

                                              9
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20      PageID.1722   Page 10 of 22




 at p. 3, PgID 1708, citing Brown, 425 U.S. at 832-33 (federal employees alleging

 employment discrimination must pursue all administrative remedies before turning

 to the courts).).

        The Court agrees with Defendant. “In order to hold [Defendant Secretary of

 DHHS] liable under the ADEA,” Plaintiff “must show that [Defendant Secretary of

 DHHS] was [her] ‘employer’ within the meaning of [the] statute[],” and conversely

 that she was Defendant’s employee. See Swallow v. Barnes & Noble Book Stores,

 Inc., 128 F.3d 990, 992, 993 n.2 (6th Cir. 1997) (“Because Title VII, the ADEA and

 the ADA define ‘employer’ essentially the same way, we rely on case law developed

 under all three statutes.”) (internal quotations omitted).     The processes for

 exhaustion for a federal agency and a private employer are independent and “suing

 a private entity and a federal agency as ‘joint employers’ does not exempt a

 complainant from complying with the express prerequisites to suit applicable to

 federal employees.” Watson v. Tenn. Valley Auth., 867 F. Supp. 2d 1215, 1225 (N.D.

 Ala. 2012).

 Accordingly, to the extent Plaintiff seeks to assert claims against Defendant, a

 federal agency, for ADEA violations, she must comply with “the express

 prerequisites to suit applicable to federal employees.” See Watson, 867 F. Supp. 2d

 at 1225; see also Chandra v. Bowhead Science & Tech., LLC, No. 3:16-CV-0375-

 B, 2017 WL 2729967, at *5 (N.D. Tex. June 26, 2017) (concluding that “an

                                            10
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20         PageID.1723     Page 11 of 22




 employee of a contractor for a federal agency must exhaust the agency’s

 administrative remedies before filing a Title VII complaint against the agency”).

       Plaintiff’s first objection therefore is OVERRULED.

       B.     “Objection 2: Equitable Tolling Should Apply to Plaintiff’s ADEA
              Claims.”

       “When Congress authorized federal employees to sue the federal government

 for violation of civil rights laws, it conditioned such authorization on the plaintiff’s

 satisfaction of rigorous administrative exhaustion requirements and time

 limitations.” Horton v. Potter, 369 F.3d 906, 910 (6th Cir. 2004) (internal quotation

 marks omitted). The applicable regulation requires a federal employee to contact an

 equal employment opportunity (“EEO”) counselor about a potential discrimination

 claim within 45 days of the alleged discriminatory act or within 45 days of the

 effective date of a discriminatory personnel action. 29 C.F.R. § 1615.105(a). The

 exhaustion requirement is a prerequisite to filing suit, but is not jurisdictional in

 nature. Mitchell v. Chapman, 343 F.3d 811, 819-20 (6th Cir. 2003). “As such, it is

 subject to waiver, estoppel, and equitable tolling.” Horton, 369 F.3d at 911.

       Magistrate Judge Hluchaniuk stated in the R&R that:

       Plaintiff agrees that she did not exhaust administrative remedies on her
       ADEA claims against DHHS. She acknowledges that she did not
       contact an EEO counselor within 45 days of the alleged discriminatory
       action and that she did not give 30 days’ notice of an intent to file suit
       within 180 days of the discriminatory action. However, she asserts that
       the principles of equitable tolling, estoppel, and waiver apply here and
       save her claims.
                                               11
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1724    Page 12 of 22




 (R&R at p. 15, PgID 1643 (citations omitted).) Equitable tolling should be allowed

 “only sparingly,” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 95-96 (1990), and

 is “available only in compelling cases which justify a departure from established

 procedures.” Puckett v. Tennessee Eastman Co., 889 F.2d 1481, 1488 (6th Cir.

 1989). (See R&R at pp. 17-18, PgID 1645-46.) As explained in the R&R:

       The decision whether to allow equitable tolling is fact specific and
       considers several factors. These factors are not exhaustive and none is
       controlling:

              (1) whether the plaintiff had actual notice of the time
              restraint; (2) whether she had constructive notice of the
              time restraint; (3) the degree of diligence exerted in
              pursuing her rights; (4) the degree of prejudice to the
              defendant; and (5) the reasonableness of plaintiff’s
              ignorance of the time constraint.

       Steiner v. Henderson, 354 F.3d 432, 435 (6th Cir. 2003) (citing EEOC
       v. Ky. State Police Dep’t, 80 F.3d 1086, 1094 (6th Cir. 1996)).
       Evidence that an employer’s affirmative misrepresentations misled or
       “tricked” the plaintiff into missing a deadline can bear on the
       reasonableness of the plaintiff’s ignorance of the time constraint.
       Steiner, 354 F.3d at 436. Plaintiff bears the burden of demonstrating
       that equitable tolling applies to her case. Allen v. Yukins, 366 F.3d 396,
       401 (6th Cir. 2004).

 (R&R at p. 18, PgID 1646 (footnote omitted).)

       Magistrate Judge Hluchaniuk found that the factors, on balance, do not weigh

 in favor of tolling because:

       Even assuming plaintiff’s ignorance of the time restraints was
       reasonable, she had active notice of the time restraints at the latest by
       July 2016 when she communicated with NIH EEO counselor Chinara
                                              12
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20       PageID.1725    Page 13 of 22




       Brown. Brown emailed plaintiff explaining the 45-day deadline and
       the complaints process, directed her on how to file a pre-complaint, and
       provided information on the EEO process and her rights and
       responsibilities. However, despite plaintiff’s knowledge of the process
       from Ms. Brown and Ms. Brown’s encouragement that plaintiff file a
       pre-complaint, plaintiff exhibited no diligence at all in pursuing her
       rights against DHHS. As noted, plaintiff never filed a complaint with
       the EEO counselor and did not submit a notice of intent to file suit
       against DHHS, and still has not done so.

 (R&R at p. 21, PgID 1649 (internal citation and footnote omitted).)

       Plaintiff does not argue here that she properly exhausted her administrative

 remedies with regard to Defendant, and she does not challenge the findings in the

 R&R that she had actual and/or constructive notice of the time requirement. Instead,

 she disagrees with the finding that she failed to exhibit diligence in pursuing her

 rights. She contends that Defendant had sufficient knowledge of her claims through

 her communications with Ms. Brown and because the agency had notice of her

 complaints because it had the ROI, and that any other action therefore was

 unnecessary. (Pl.’s Obj. at pp. 9-10, PgID 1680-81.)

       First, as the Magistrate Judge explained in the R&R, “[P]laintiff’s complaints

 made to CRL directly and made against CRL to the Michigan EEOC office in Detroit

 do not satisfy exhaustion of remedies of her claims against DHHS.” (R&R at pp.

 19-20, PgID 1646-58.) This is because, “in the ‘joint employer’ context, the

 processes for exhaustion for a federal agency and a private employer are independent

 and ‘suing a private entity and a federal agency as “joint employers” does not exempt

                                             13
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20         PageID.1726     Page 14 of 22




 a complainant from complying with the express prerequisites to suit applicable to

 federal employees.’” (Id., quoting Watson v. Tenn. Valley Auth., 867 F. Supp. 2d

 1215, 1225 (N.D. Ala. 2012).)

       Second, Plaintiff fails to cite to any authority in support of her contention that

 mere “notice” of her general complaints is sufficient to satisfy the exhaustion

 requirement. Rather, it is settled law that simply putting a defendant “on notice” of

 the incidents that occurred is not sufficient for exhaustion purposes, and excusing a

 plaintiff’s failure to exhaust under these circumstances would frustrate the twin

 purposes of the exhaustion requirement—protecting administrative agency authority

 and promoting efficiency. See Woodford v. Ngo, 548 U.S. 81, 89 (2006); see also

 Steiner, 354 F.3d at 435 (holding that plaintiff’s communications of her complaints

 with her superiors and failure to follow instructions as to how to proceed with her

 claim insufficient to equitably toll her claim); Sommatino v. United States, 255 F.3d

 704, 709-10 (9th Cir. 2001) (holding that plaintiff’s “verbal complaints to the EEO

 counselor and her emails are insufficient to constitute substantial compliance with

 the claim presentment requirements”). “When Congress authorized federal

 employees to sue the federal government for violation of the civil rights laws, it

 conditioned such authorization on the plaintiff’s satisfaction of rigorous

 administrative exhaustion requirements and time limitations.” Horton v. Potter, 369

 F.3d 906, 910 (6th Cir. 2004) (internal quotation marks omitted). Plaintiff was

                                              14
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1727    Page 15 of 22




 required to contact an individual connected with the EEO process and exhibit an

 intent to begin the EEO process. See Lord v. Holder, 568 F. App’x 435, 437 (6th

 Cir. 2014) (citing Kraus v. Presidio Trust Facilities Div., 572 F.3d 1039, 1045-46

 (9th Cir. 2009)). This she admittedly did not do. See Sommatino, 255 F.3d at 709-

 10 (noting that plaintiff “took no actions to engage the administrative process beyond

 her verbal complaints and emails”).

       Plaintiff’s assertion that the Magistrate Judge’s citation to cases such as

 Steiner v. Henderson, 354 F.3d 432 (6th Cir. 2003), in which the court held that

 equitable tolling was not warranted, is “irrelevant” because she “is not a government

 employee,” fails for the reasons explained above. Further, her reliance on cases

 stating that administrative charges are to be liberally construed does not change the

 result, as those cases relate to charges that have been properly brought, which did

 not happen here.

       “Typically, equitable tolling applies only when a litigant’s failure to meet a

 legally-mandated deadline unavoidably arose from circumstances beyond that

 litigant’s control.” Graham-Humphreys v. Memphis Brooks Museum of Art, 209

 F.3d 552, 560-61 (6th Cir. 2000). The circumstances of this case do not fit within

 that model. Accordingly, Plaintiff’s second objection is OVERRULED.




                                              15
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20           PageID.1728     Page 16 of 22




        C.    “Objection [3]: 3 Material Evidence Exists That the Agency Made
              a Decision Regarding the Investigation Into Plaintiff’s ADEA
              Claims, Thus Defendant has Waived the Argument that Plaintiff’s
              Claims are Untimely.”

        “[W]aiver occurs when the agency decides the complaint on the merits

 without addressing the untimeliness defense.” Horton v. Potter, 369 F.3d 906, 911

 (6th Cir. 2004). Waiver also occurs when the agency accepts the complaint and

 “makes an express finding of timeliness or a finding that the defense of untimeliness

 should not bar consideration of the claims.” Mulhall v. Fed. Bureau of Investigation,

 No. 3:98cv-171-S, 1999 WL 33756650, at *8-9 (W.D. Ky. Apr. 16, 1999).

 However, an agency does not waive the untimeliness defense merely by accepting

 and investigating a discrimination complaint. Horton, 369 F.3d at 911. As the Sixth

 Circuit explained in Lord v. Holder, “[t]o conclude otherwise ‘would vitiate any

 incentive for government agencies to investigate and voluntarily remedy instances

 of discrimination, lest the agencies risk forfeiting a valid defense to a potential suit.’”

 568 F. App’x at 438-39 (citing Belgrave v. Pena, 254 F.3d 384, 387 (2d Cir. 2001)

 (internal quotation marks omitted)); see also Horton, 369 F.3d at 911 (explaining

 that “such a holding would remove any incentive for government agencies to

 investigate and remedy instances of discrimination”). Plaintiff bears the burden of

 demonstrating the applicability of waiver. See Belgrave, 254 F.3d at 387.


 3
  Plaintiff’s Objection mis-numbered this third objection as a second “Objection 2.”
 (Pl.’s Obj. at p. 13, PgID 1684.)
                                            16
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1729      Page 17 of 22




       In the EEO complaint process, an agency “final action” is a decision on the

 merits. See 29 C.F.R. § 1614.110, Final action by agencies. When an entire

 complaint is dismissed, the agency takes final action by making a “final decision”

 explaining why any claims were dismissed and providing the agency’s findings on

 the merits of the remaining claims. Id. § 1614.110(b). In the event a final action

 fails to dismiss a claim as untimely, the agency has waived the untimeliness defense.

 See Horton, 369 F.3d at 911. “Not all complaints, however, proceed to an agency

 final action.” Lord, 568 F. App’x at 439 (explaining that a complainant may file a

 civil case if an agency fails to take a final action within 180 days from the filing of

 a complaint, and that if the agency then fails to raise the timeliness of the claim as

 an affirmative defense before the district court, the defense is waived).

       Magistrate Judge Hluchaniuk found that “[t]here can be no question that the

 government investigated the merits of plaintiff’s complaint of discrimination and

 harassment. NIH hired Latif Doman to conduct an investigation pursuant to 29

 C.F.R. § 1614.108 … [and] the inquiry ended with a report of investigation

 submitted by Doman to the NIH.” (R&R at p. 31, PgID 1659.) However, there was

 no evidence that the agency issued a final decision on the merits of Plaintiff’s

 complaints before Plaintiff filed her lawsuit, and “[c]onsequently, the government

 has not waived the untimeliness argument.” (Id. at pp. 32-33, PgID 1660-61, citing

 Knighten v. McHugh, No. 14-CV-12351, 2016 WL 4446593, at *2 (E.D. Mich. Aug.

                                              17
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20          PageID.1730     Page 18 of 22




 24, 2016) (“Knighten [] argues that the court should hold that Defendants waived

 th[e untimeliness] defense because the EEO was delayed in issuing its final decision.

 The fact remains, however, that no final decision was made. This argument,

 therefore, fails.”).)

        Plaintiff now claims that there was a decision on the merits and that the final

 decision did not address the untimeliness issue, thereby waiving the untimeliness

 defense. (Pl.’s Obj. at pp. 15-17, PgID 1686-88.) Plaintiff relies on five exhibits

 attached for the first time to her Objection as providing “material evidence proving

 that a decision was made within the agency[.]” (Id., citing Exhibits 1-5, collectively

 at ECF No. 83-1.) Plaintiff cites to Muhammad v. Close, 798 F. Supp. 2d 869, 875

 (E.D. Mich. 2011), for the proposition that “district courts have discretion to

 consider evidence first presented after a magistrate judge files a report.” (Pl.’s Obj.

 at p. 16, PgID 1687.) However, while the court “may supplement the record by

 entertaining additional evidence, [it] is not required to do so.” Kesler v. Barris, Scott,

 Denn & Driker, PLLC, 482 F. Supp. 2d 886, 890 (E.D. Mich. 2007) (citation

 omitted).

        Plaintiff does not explain why she failed to include this “evidence” with her

 November 6, 2019 Response to Defendant’s motion for summary judgment, which

 was supported by 17 exhibits, or with her January 10, 2020 sur-reply. (See ECF




                                                18
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20         PageID.1731        Page 19 of 22




 Nos. 73 and 78.) In fact, in her November 27, 2019 motion for leave to file a sur-

 reply brief, Plaintiff affirmatively stated in her proposed sur-reply brief:

       In this case, NIH pursued Plaintiff’s complaint, but never received a
       final agency decision on this matter. Therefore, Plaintiff is within her
       right to file a complaint according to (b) since the agency has issued
       no final decision on the matter.

 (ECF No. 75-1, Proposed Sur-reply brief at pp. 4-5, PgID 1602-03 (emphases

 added).) In her subsequently-filed sur-reply brief (which differed in many ways

 from the proposed brief attached to her motion for leave), she again stated that she

 filed her Amended Complaint “not having a final decision from NIH, and

 accordingly, and is well within her right to file in this Court, pursuant to 29 CFR §

 1614.207,” and she requests that the Court “order the NIH to complete the

 investigative process … and issue its decision on her right to file suit[.]” (ECF No.

 78, Pl.’s Sur-reply at pp. 9-10, PgID 1620-21 (emphases added).)

       Despite Plaintiff’s prior affirmative statements to this Court that no final

 decision had been reached, the Court will exercise its discretion and review this

 newly-submitted evidence. None of the exhibits purports to be the agency’s final

 decision pursuant to § 1614.110.        Rather, Plaintiff claims that these exhibits

 collectively “indicate[] that the agency decided the matter, based on the ROI of Latif

 Doman[.]” (Pl.’s Obj. at p. 17, PgID 1688.) However, the Court agrees with

 Defendant that the exhibits do not demonstrate any “final action” by the Agency on



                                               19
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1732    Page 20 of 22




 the merits of Plaintiff’s age discrimination claims, much less that a decision on the

 merits was made without addressing the untimeliness issue.

       Exhibit 1 is an email that refers to ROIs completed by “the Golden Key group”

 for two individuals, including Plaintiff. (ECF No. 83-1 at PgID 1692.) Exhibit 4 is

 a September 15, 2016 letter to Dr. Romero from Constantine Stratakis, M.D., that

 also refers to the Golden Key Group investigation of Plaintiff’s complaints and states

 that “their investigation did not produce hard evidence to substantiate the

 allegations,” but does not indicate that there was a final agency decision. (Id. at

 PgID 1702.) And Exhibit 5 is an Affidavit of Roberto Romero, M.D., dated

 September 26, 2016, in which he states that “Plaintiff previously has filed a

 Complaint containing these [age discrimination] allegations with the National

 Institutes of Health, which found they lacked merit. The NIH closed its investigation

 without action.” (Id. at PgID 1704-05 (emphasis added).) All three documents refer

 generally to an investigation into Plaintiff’s complaint but none of these documents

 are evidence of an agency final decision on the merits, much less a final decision

 that did not consider the untimeliness issue. As explained above, an agency’s

 investigation of a complaint does not waive its defense that the complaint is

 untimely. See Horton, 369 F.3d at 911.

       The remaining two exhibits are even less relevant to the waiver issue. Exhibit

 2 is an email referring to a “Management Advisory Report” and Exhibit 3 is a

                                              20
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20        PageID.1733   Page 21 of 22




 Management Advisory Report memorandum from the Division of Program

 Integrity. (ECF No. 83-1 at PgID 1694, 1697-1700.) While the memorandum notes

 as “background” that “NIH received allegations” that Dr. Romero “created a hostile

 work environment,” among other allegations, the Report does not address the merits

 of Plaintiff’s age discrimination claims, but instead addressed “contract issues at

 CRL,” “CRL staff work during a government shutdown,” “travel,” and “mandatory

 NIH training.”    (Id. PgID 1697-1700.)       Plaintiff even describes Exhibit 3 as

 “discussing other aspects of the investigation,” as opposed to the merits of her age

 discrimination claims. (Pl.’s Obj. at p. 16, PgID 1687.)

       To sum, while there is no question that the Government investigated the merits

 of Plaintiff’s complaints of discrimination and harassment, there is no evidence that

 the agency issued a final decision on the merits of Plaintiff’s complaints before she

 filed this lawsuit. The Government therefore has not waived the untimeliness issue,

 and Plaintiff’s third objection is OVERRRULED.

                               IV.    CONCLUSION

       For the foregoing reasons, the Court:

       (1) OVERRULES Plaintiff’s Objections (ECF No. 83);

       (2) ADOPTS Magistrate Judge Hluchaniuk’s April 6, 2020 Report and

 Recommendation (ECF No. 80); and




                                               21
Case 2:16-cv-13668-PDB-MJH ECF No. 85 filed 07/14/20   PageID.1734   Page 22 of 22




       (3) GRANTS Defendant’s Motion for Summary Judgment (ECF No. 70).

 IT IS SO ORDERED.

                                          s/Paul D. Borman
                                          Paul D. Borman
                                          United States District Judge

 Dated: July 14, 2020




                                         22
